ORDER
The petitioner having filed a motion for stay of execution, a petition for writ of habeas corpus, and an application for appropriate relief, and the same having been submitted and duly considered by the Court, and
The Court having found that the claims contained in the motion, petition, and application are barred on procedural default grounds because they were not raised at trial, on direct appeal, or in the two prior post-conviction proceedings that were filed in the courts of this state,
IT IS ORDERED that the motion for stay of execution, petition for writ of habe-as corpus, and application for appropriate relief are denied.
JONES, ALMON, SHORES, ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.
MADDOX, J., concurs, with opinion.